United States Court of Appeals
                        For the First Circuit

No. 08-1557

                            ANTONIO KING,

                         Plaintiff, Appellee,

                                  v.

                      CESAR RIVAS, Individually,

                        Defendant, Appellant.


                                ERRATA

     The opinion of this Court, issued on February 2, 2009, should be

amended as follows.

     On page 5,line 12, "Suprenant's" should be "Surprenant's".